46 F.3d 1144
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Faisal Salman SALBI, Plaintiff-Appellant,v.LOS ANGELES COUNTY, UNIVERSITY OF SOUTHERN CALIFORNIAMEDICAL CENTER, et al., Defendants-Appellees.
No. 94-56080.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 30, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Faisal Salman Salbi appeals interlocutorily the district court's denial of his request for appointment of counsel in his employment discrimination action against his former employer the Los Angeles County, University of Southern California Medical Center and others.


3
The district court's order denying the request for appointment of counsel is not a final appealable order under 28 U.S.C. Sec. 1291, nor is it immediately appealable under the collateral order exception to the final judgment rule.  Kuster v. Block, 773 F.2d 1048 (9th Cir. 1985).


4
Accordingly, this appeal is DISMISSED for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Accordingly, plaintiff's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3